Citation Nr: 1629850	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  06-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to an increased rating for traumatic arthritis of the right ankle, rated as 10 percent disabling prior to April 29, 2005, and 20 percent disabling therefrom.

4.  Entitlement to an increased rating for traumatic arthritis of the right knee, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in June 2010.

In January 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In the February 2006 rating decision, the RO increased the Veteran's rating for service-connected right ankle disability from 10 percent to 20 percent, effective from April 29, 2005, the date of the Veteran's claim for an increased rating.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received April 29, 2005, the rating period currently on appeal is from April 29, 2004, one year prior to the date of receipt of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2) (2015).  Therefore, in established an effective date for the increased rating of April 29, 2005, in the February 2006 rating decision, the RO created staged ratings for the disability.  Accordingly, the issue before the Board is as stated on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified at the January 2009 Board hearing that he changed job duties from material handler to packer to accommodate his physical limitations.  He told an August 2012 VA examiner that he last worked in 2008, and stopped working when he began receiving a longevity-based pension following 30 years of combined federal service.  The Veteran has not argued, and the record does not otherwise reflect, that the service-connected disabilities at issue on appeal render him unable to secure or follow a substantially gainful occupation.  Therefore, the Board concludes that a claim for a TDIU has not been raised as part and parcel to the increased ratings claims on appeal.

The issues of entitlement to service connection for a left ankle disability; entitlement to an increased rating for traumatic arthritis of the right ankle; and entitlement to an increased rating for traumatic arthritis of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not indicate that the Veteran's current right hip disabilities are etiologically related to his active service or that they are proximately due to, caused by, or chronically aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter in May 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Of note, an additional letter was sent in June 2012, prior to readjudication of the claim in a December 2014 supplemental statement of the case, specifically to inform the Veteran of the factors relevant to establishing service connection on a secondary basis.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, identified private treatment records, and VA treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in April 2008 and August 2012.  The examiners reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's right hip disabilities, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough, and the examiners considered all necessary evidence and testing in providing their opinions.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in June 2010.  In relevant part, the June 2010 Board remand directed the AOJ to communicate with the Veteran to identify all VA and non-VA health care providers and attempt to procure any identified records; provide the Veteran with a VA examination to, among other things, ascertain whether the Veteran's right hip disabilities may have been caused or aggravated by a service-connected disability; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the June 2010 Board remand, the AOJ sent the Veteran a letter in July 2010 asking him to identify any outstanding VA and non-VA treatment records.  In response to the letter, the Veteran identified both VA and non-VA treatment records.  The AOJ obtained the identified non-VA treatment records and updated VA treatment records, and associated those records with the record.  In addition, the Veteran was provided a VA joints examination in August 2012 that was consistent with and responsive to the June 2010 Board remand directives.  The AOJ readjudicated the issue in the December 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the June 2010 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was provided a hearing before the VLJ in January 2009.  At the hearing, the VLJ and the Veteran's representative asked the Veteran specific questions concerning the symptoms of and treatment for his right hip disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, to include arthritis, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Analysis

The Veteran contends that he has a right hip disability that is related to his active service.  Specifically, he contends that his current right hip disability is proximately due to, caused by, or aggravated by his service-connected disabilities of the right ankle and right knee.  See, e.g., January 2009 Board hearing transcript.

As to the current disability requirement for service connection, the April 2008 VA examination diagnosed the Veteran with right greater trochanteric bursitis, and the August 2012 VA examination diagnosed the Veteran with right hip arthritis based on X-ray imaging of the right hip joint.  In addition, the private and VA treatment records reflect that the Veteran reports right hip pain.  Accordingly, there is competent evidence of current right hip disabilities, and the issue remaining for consideration is whether the current right hip disabilities are etiologically related to the Veteran's active service.

As to service connection on a direct basis, the Veteran received treatment on multiple occasions in service for right ankle and right knee disabilities, for which he has already been awarded service connection.  However, the service treatment records do not reflect complaints of or treatment for a right hip disability.  In addition, a September 1982 report of medical examination for re-enlistment conducted shortly before the Veteran's separation from active service shows that he had normal examinations of the lower extremities, spine, and other portions of the musculoskeletal system.  The medical examination report does not note any complaints relating to a right hip disability.  Accordingly, the Board finds that service connection is not warranted on a direct basis.

As to service connection on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), as noted above, the record shows that the Veteran has been diagnosed with arthritis of the right hip.  However, the diagnosis was made many years after the Veteran's separation from service.  The record does not show that the Veteran was diagnosed with arthritis of the right hip within one year of separation from active service.  Accordingly, the Board finds that service connection is also not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

The Veteran's primary contention throughout the appeal period has been that the current right hip disabilities are secondary to his service-connected disabilities.  See, e.g., January 2009 Board hearing transcript.  The Veteran is competent to report symptoms he experiences, such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to offer a medical opinion, for example, as to the likely etiology of his right hip disabilities, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, the Veteran's assertions as to secondary service connection for the current right hip disabilities are not considered competent and are not assigned probative weight.  Instead, the Board turns to the competent medical opinion evidence to determine whether there is an etiologic link between the current right hip disabilities and the Veteran's service-connected disabilities.  In this case, opinions were provided as to the likely etiology of the Veteran's right hip disabilities by the April 2008 VA examiner and the August 2012 VA examiner.

The April 2008 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's in-service right great toe, ankle, and knee injuries.  At the examination, the Veteran reported pain along the lateral aspect of the right hip in the greater trochanteric region.  He indicated that he uses bilateral elastic ankle sleeves and bilateral knee sleeves with some relief.  He denied periods of flare-up.  On examination, the Veteran had a slow gait with a limp and used a cane.  He had tenderness over the greater trochanteric bursa area and pain during range-of-motion testing for the right hip.  The examiner diagnosed the Veteran with right greater trochanteric bursitis and opined that the condition is not secondary to the service-connected right knee and right ankle disabilities.  As a rationale for the condition, the examiner explained that there is nothing in the orthopedic literature that suggests that greater trochanteric bursitis is the result of any degenerative arthritis changes in an extremity.  He further explained that it is more likely than not that the right hip disability is due to direct pressure on the bursa causing inflammation of the bursa either via a fall or lying on the affected side.

The August 2012 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran reported daily moderate to severe mechanical right hip pain that began spontaneously in 2006.  The examiner noted that arthritis of the bilateral hips had been documented through radiographic imaging.  The examiner also provided a diagnosis of "probable gout" of the right hip.  The examiner opined that the right hip disability is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner further opined that the right hip disability is less likely than not aggravated beyond its natural progress by the Veteran's service-connected disabilities.  As a rationale for the opinions, the examiner explained that a review of orthopedic literature reveals no credible, peer-reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint either of the affected or contralateral extremity or spine, even in the setting of leg length discrepancy.  The examiner further noted that it is more likely than not the Veteran's current right hip condition is due to chronic degenerative changes associated with aging and obesity.

The Board accepts the April 2008 VA examiner's opinion and the August 2012 VA examiner's opinions as probative evidence that it is not at least as likely as not that the Veteran's current right hip disabilities are proximately due to, caused by, or chronically aggravated by his service-connected disabilities.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to express opinions as to the likely etiology of medical conditions such as the Veteran's right greater trochanteric bursitis and right hip arthritis, and because they are based on an in-person examination of the Veteran and a review of the record.  The opinions are thorough and are based on appropriate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Accordingly, when considered in conjunction with the record as a whole, the probative evidence supports a finding that service connection is also not warranted on a secondary basis.

In reaching its conclusion, the Board has considered the Veteran's representative's argument that the Veteran has gout of the right hip that is etiologically related to the Veteran's handling of lead-based materials during his service in the United States Navy.  See Appellant's Post-Remand Brief, dated in February 2016.  The Board has carefully reviewed the record, and finds that the Veteran did not have a confirmed diagnosis of right hip gout at any time during the relevant appeal period.  Rather, the August 2012 VA examiner provided diagnoses of gout of the bilateral knees and the bilateral ankles, but provided a diagnosis only of "probable gout" of the right hip.  In that regard, the Board notes that the representative has not been shown to possess the medical knowledge and expertise necessary to diagnose gout.  Therefore, her statements do not constitute competent evidence that the Veteran has a diagnosis of gout of the right hip.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Furthermore, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of a disability during the period on appeal or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Board concludes that, because there is no current, confirmed diagnosis for gout of the right hip, service connection for that disability is not warranted.

In summary, the record does not show that the Veteran is entitled to service connection for a right hip disability on a direct or presumptive basis.  Additionally, the probative evidence of record does not show that service connection for a right hip disability is warranted on a secondary basis.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a right hip disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

The Board finds that the remaining issues on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Left Ankle Disability

In the February 2016 Appellant's Post-Remand Brief, the Veteran's representative asserts, "Maritime Park Association reports that through the 1970's, sailors and shipyard workers to include those in the U.S. Navy, handled lead based materials with little care or respect.  Industrial toxicology had not yet become an important issue.  This changed with new federal regulations designed to protect the health of industrial workers.  The Official Website of the United States Navy reports that there has been a lot of paint applied to U. S. Navy ships over the years, and it contains lead.  A study done by adults with supposedly safe blood levels of lead had a significantly higher prevalence of gout and hyperuricemia than did adults with the lowest lead levels, a large population study showed."  She supports this assertion with a citation to Robert Jasmer, M.D., Associate Clinical Professor of Medicine, University of California.  However, she did not provide a copy of the Maritime Park Association report or the report from Robert Jasmer, M.D.  She also did not provide a URL link or other information on how to access the noted reports provided on the United States Navy's website.  Moreover, she did not provide information or proof as to the Veteran's actual exposure to lead in service.

The Board observes that the August 2012 VA examiner diagnosed the Veteran with gout of the left ankle.  The Board finds that if there is evidence that the Veteran was actually exposed to lead in service and that lead exposure has been medically linked to later development of, such may be probative to the Veteran's claim for entitlement to service connection for a left ankle disability.  Accordingly, the Board finds that a remand is required so that the Veteran and his representative can provide further evidence that the Veteran was actually exposed to lead in service and to provide further medical evidence showing a link between lead exposure and later development of gout, to include the studies and reports discussed in the February 2016 Appellant's Post-Remand Brief.

Furthermore, the Board notes that neither the April 2008 VA examiner nor the August 2012 VA examiner provided an opinion as to whether the gout of the left ankle may be etiologically related to the Veteran's service.  If on remand competent evidence is presented showing that the Veteran was actually exposed to lead in service and that there may be an etiological link between lead exposure and later development of gout, then a VA addendum opinion must be obtained to determine whether it is at least as likely as not that the Veteran's current gout of the left ankle is due to his in-service exposure to lead.

Increased Rating Claims

The Veteran was provided a VA examination as to the service-connected right ankle and right knee disabilities in August 2012, nearly four years ago.  VA treatment records dating around the time of that examination show that the Veteran was considered a low fall risk.  However, an October 2012 record notes that the Veteran had a recent fall and that he was therefore considered to be at a high risk for a fall.  The Veteran continued to be assessed as being at a high risk of fall in March 2013.  In April 2014, it was noted that he had had three falls recently because he was unable to lift his bilateral feet high enough.  It is unclear what role, if any, the Veteran's service-connected right ankle and right knee disabilities play in the Veteran's inability to lift his feet high enough to avoid tripping and falling.  Nevertheless, the Board finds that the VA treatment records dating since the August 2012 indicate that the Veteran's service-connected right ankle and right knee disabilities may have worsened such that a new VA examination must be provided to ascertain the current nature and severity of the Veteran's service-connected right ankle and right knee disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter asking for further identification of any actual in-service exposure to lead and any medical evidence showing an etiologic link between lead exposure and later development of gout.  The letter should specifically ask that the Maritime Park Association report and the report from Robert Jasmer, M.D., discussed in the February 2016 Appellant's Post-Remand Brief be submitted.  The letter should also request additional information as to how to access the reports from the United States Navy's website noted in the February 2016 Appellant's Post-Remand Brief.  A suitable amount of time should be provided for response before further action is taken.

2.  Following completion of the above, if competent evidence is presented showing that the Veteran was actually exposed to lead in service and that there may be an etiological link between lead exposure and later development of gout, then forward the record and a copy of this Remand to a suitably qualified VA clinician for preparation of an addendum opinion.  The clinician selected is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gout of the left ankle is due to the in-service exposure to lead.

If the examiner determines that further in-person examination of the Veteran is required to provide the opinion requested, such an examination must be scheduled.  A complete rationale must be provided for any opinion given.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ankle and right knee disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service-connected disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should report the range of motion for the right ankle and right knee.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right ankle and right knee disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  The examiner should also note whether there is ankylosis of the right ankle and/or the right knee and whether there is recurrent subluxation or lateral instability of the right knee.

If a requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.  If the inability is due to the absence of any evidence, the examiner should identify what evidence, if obtained, would allow an opinion to be rendered.

The examiner must test the range of motion of the right ankle and right knee in active motion, passive motion, weight-bearing, and non-weight bearing, for both the joint in question and any undamaged paired joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for any opinion expressed.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


